                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


In re Application of Daniel Snyder
for an Order Directing Discovery from                Civil Action No. 1:20-cv-02705-ELH
Moag & Co., LLC Pursuant to
28 U.S.C. § 1782                                        REDACTED VERSION


      MEMORANDUM IN SUPPORT OF MOTION TO COMPEL RESPONDENT
             MOAG & CO., LLC TO PRODUCE DOCUMENTS


                                           INTRODUCTION

       Petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”) commenced this action seeking

Assistance in Aid of a Foreign Proceeding Pursuant to 28 U.S.C. § 1782 on September 18, 2020,

in order to request discovery from Respondent Moag & Co., LLC (“Moag” or “Respondent”). The

discovery sought is intended to aid Petitioner in his litigation currently pending in The High Court

of Delhi at New Delhi (the “Indian Court”), bearing the caption Daniel Snyder Through His SPA

Holder vs. Eleven Internet Services LLP & Ors., filed on August 7, 2020 (the “Indian Action”).

See Dkt. No. 1.

       Despite the Court’s clear Order, dated September 29, 2020, granting Petitioner’s request to

issue subpoenas on Respondent and permitting Moag a procedural mechanism to challenge the

requested discovery, Respondent has continually obstructed Petitioner’s attempts to obtain the

requested discovery and flouted its obligations to make a full and complete production of

documents. Following a series of expletive-laden phone calls from Moag’s counsel, Respondent

has made no genuine or good faith effort to comply with the subpoenas duly served on it. In

particular, Respondent has stonewalled Petitioner’s requests for documents, including phone bills,

text messages and other such documents, reflecting communications between Respondent and



                                               -1-
third-parties                                 and                                 in the time period

leading up to and immediately following the publication of the Defamatory Articles that form the

basis of the Indian Action.




                   , Petitioner is indisputably entitled, by Order of this Court, to receive them, as

well as all other documents that Respondent is unlawfully, dishonestly and with profanity laden

bravado withholding from Petitioner.

       As set forth in detail in the underlying Petition, the discovery sought herein is critical to

Petitioner’s ability to litigate his defamation claims against MEA WorldWide and its related

entities and employees in the Indian Action. The Defamatory Articles – which falsely accuse

Petitioner of a broad array of acts of criminal sexual misconduct including, among other things,

involvement in sex trafficking, and affiliating with sexual predator Jeffrey Epstein – formed part

of a corrupt disinformation campaign being waged against Petitioner by certain minority owners

of the Washington Football Team (the “Team”) – of which Petitioner is the majority owner. Moag

was hired directly by the minority owners of the Team to facilitate a sale of their shares, and – as

detailed in the Petition – Mr. John Moag made numerous representations to third parties prior to

the publication of the Defamatory Articles that Petitioner would soon be forced to sell his shares

of the Team – demonstrating his advance knowledge of the publication and his participation in the

broader scheme to discredit and defame Petitioner. Mr. John Moag also texted directly with Mr.

Snyder on several occasions. Declaration of Rizwan Qureshi (“Qureshi Decl.”) ¶ 9.




                                                -2-
                                                              Indeed, Moag’s limited, bad faith

production – consisting of all of 14 pages – contains at least one email communication with

                                                                but that is just one of several that

Petitioner already has from another source.       Petitioner is entitled not only to all of the

communications already received by Petitioner from others, but also to all additional

communications that may exist, and are known only to Respondent.




       The importance and role of Moag in this scheme cannot be overstated. Moag was hired to

sell the minority owners’ interests in the Team, which would earn it a hefty commission. That sale

would be at a substantial premium if the entire Team was sold – as opposed to selling a non-

controlling, minority stake at a substantial discount – thus further enriching Moag.




                                               -3-
       With the above context in mind, Moag’s flat out refusal to produce its responsive phone

records and withholding of additional responsive text messages and email communications with

                        is palpably improper and a clear red flag of bad faith misconduct. Moag’s

participation in the corrupt disinformation campaign against Petitioner is indisputable, and

Petitioner is entitled to all such responsive documents.

       Accordingly, for the reasons set forth herein, Petitioner respectfully requests that the Court

issue an order compelling Moag to produce (1) any and all phone records, text messages, and/or

emails reflecting communications with                      and/or any other third party concerning

Petitioner and/or the Defamatory Articles; and (2) granting an award of reasonable attorney’s fees

and such other and further relief as the Court deems appropriate.

                           RELEVANT PROCEDURAL HISTORY

       On September 29, 2020, the Court issued an order granting the petition and authorizing

Petitioner to serve the subpoena for documents and the deposition subpoena attached thereto as

Exhibits A (ECF 1-4) and B (ECF 1-5) (the “Order”). See Dkt. No. 3. On October 19, 2020,

Petitioner caused copies of the subpoenas to be personally served on Mr. John Moag, a duly

authorized representative of Moag and valid agent for service of process, whose business address

is 3301 Boston Street, Suite 200, Baltimore, MD 21224. The subpoena for documents specified a

document production date of November 6, 2020 at 10:00 AM at the office of Reed Smith LLP in

Washington, DC. See Exh. 1. Furthermore, pursuant to the Order, Moag was permitted 21 days




                                                -4-
from service of the subpoenas – until November 9, 2020 – to “move to quash or for a protective

order.” Dkt. No. 3.

       On November 4, 2020, Petitioner’s counsel contacted Moag’s counsel to discuss Moag’s

upcoming return date of November 6, 2020 for the subject subpoena. On the November 4th call,

Petitioner’s counsel inquired of Moag’s counsel as to whether Respondent anticipates producing

documents in response to the subpoena and whether a discussion on scope was necessary. Moag’s

counsel was non-committal and stated on the call and in a subsequent email, dated November 5,

2020, that his client “has no records responsive to your subpoena . . . .”

       On November 9, 2020, on the date of Respondent’s deadline, Moag’s counsel contacted

Petitioner’s counsel to discuss, among other things, proposed search terms for Moag to run on its

files in connection with producing documents responsive to the subpoena for documents. See

Qureshi Decl. at ¶ 7.




       Later that same day, on November 9, 2020, Moag’s counsel provided responses and

objections to the subpoena for documents, as well as a paltry, bad faith production of documents

of only 13 pages of documents (the “Objections and Production”). See id.; see also Exh. 6.

Notably, Moag’s counsel did not otherwise file a motion to quash or for protective order, the

deadline for which expired on November 9, 2020. See Qureshi Decl. at ¶ 7; Exh. 5.




                                                -5-
       That same day, Moag’s counsel contacted Petitioner’s counsel to convey that he perceived

Petitioner’s counsel’s above-referenced email to be “bullshit” and



                                     , Moag’s counsel refused to engage in good faith discussions

regarding such documents and instead belligerently told Petitioner’s counsel to “file your fucking

motion,”



                                                , and abruptly hung up on Petitioner’s counsel

because he and his wife were “hosting H.R. McMaster.” Id.




                                              -6-
                                              ARGUMENT

I.     LEGAL STANDARD FOR MOTION TO COMPEL

       Federal Rule of Civil Procedure 37 provides that, where notice has been given, “a party

may move for an order compelling disclosure or discovery.” See Fed. R. Civ. P. 37(a). The motion

to compel “must include a certification that the movant has in good faith conferred or attempted

to confer with the person or party failing to make disclosure or discovery in an effort to obtain it

without court actions.” See Fed. R. Civ. P. 37(a)(1); see also D. Md. Loc. R. 104.7. The motion

must also be made “in the court where the action is pending.” Fed. R. Civ. P. 37(a)(2). Document

production requests are properly the subject of a motion to compel discovery under Federal Rule

37. See Fed. R. Civ. P. 37(a)(3)(B).

       “Central to resolving any discovery dispute is determining whether the information sought

is within the permissible scope of discovery, as stated in Fed. R. Civ. P. 26(b)(1).” Lynn v.

Monarch Recovery Mgmt., 285 F.R.D. 350, 355 (D. Md. 2012) (internal citations omitted); see

also EEOC v. Performance Food Grp., Inc., 2017 U.S. Dist. LEXIS 87131, at *8 (D. Md. June 6,

2017) (“[T]he scope of discovery allowed under a subpoena is the same as the scope of discovery

allowed under Rule 26.”) (internal citation omitted). Rule 26 allows a party to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case, considering the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” See Fed. R. Civ. P. 26(b)(1). If good cause is




                                                -7-
shown, the court “may order discovery of any matter relevant to the subject matter involved in the

action.” Lynn, 285 F.R.D. at 355 (internal citation omitted).

          That said, the federal rules caution “that all permissible discovery must be measured

against the yardstick of proportionality.” Id. (internal citation omitted); see also Fed. R. Civ. P.

26(b)(2)(C). “Under that rule, the court, acting sua sponte or at a party’s request, ‘must limit the

frequency or extent of discovery’ if: (i) ‘the discovery sought is unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less burdensome,

or less expensive’; (ii) ‘the party seeking discovery has had ample opportunity to obtain the

information by discovery in the action’; or (iii) ‘the burden or expense of the proposed discovery

outweighs its likely benefit, considering the needs of the case, the amount in controversy, the

parties’ resources, the importance of the issues at stake in the action, and the importance of the

discovery in resolving the issues.’” Lynn, 285 F.R.D. at 355 (citing Fed. R. Civ. P. 26(b)(2)(C)(i)-

(iii)).

II.       MOAG FAILED TO COMPLY WITH ITS DISCOVERY OBLIGATIONS BY
          FAILING TO PRODUCE RESPONSIVE DOCUMENTS RELATING TO


          Document Request No. 4 in the subpoena specifically requests: “All Documents and

Communications between You and any third party concerning Mr. Snyder, the Defamatory

Articles and/or any actual or anticipated negative publicity concerning Mr. Snyder.” See Exhibit

1. The instructions in the subpoena for documents broadly define “Documents” as “the broadest

sense permissible under Rule 34 of the Federal Rules of Civil Procedure,” and expressly includes

“invoices” – which encompasses phone bills and records – in its scope. Id. Based on the plain

language of this document request, any phone records evidencing or demonstrating calls or texts

between Moag, on the one hand, and                                          , regarding Mr. Snyder,

the Defamatory Articles, and/or any actual or anticipated negative publicity are directly responsive


                                               -8-
to the subpoena.




       Finally, Petitioner’s narrow requests for phone records, text messages, and other

communications with all third parties,                                                  prior to and

after the Defamatory Articles, concerning Snyder, the Defamatory Articles, and any other

anticipated or actual negative publicity concerning Petitioner, are proportional to the needs of this

case given the crucial importance of this discovery as compared to the very little burden on Moag

to produce such easily obtained documents and information which should be maintained in the

ordinary course of their business.

III.   CONCLUSION

       For the reasons set forth herein, Petitioner respectfully requests that the Court grant

Petitioner Daniel Snyder’s Motion to Compel Respondent Moag & Co., LLC to Produce

Documents in response to the duly served subpoena for documents within 7 days of the Court’s

Order, and to pay Petitioner’s reasonable attorney’s fees in the amount to be determined.




                                                -9-
Dated: November 16, 2020   Respectfully Submitted,

                           REED SMITH LLP

                           By: /s/Andrew C. Bernasconi
                              Andrew C. Bernasconi (MD Bar No. 15780)
                              1301 K Street NW
                              Suite 1000, East Tower
                              Washington, DC 20005
                              Tel: (202) 414-9200
                              abernasconi@reedsmith.com

                           Rizwan A. Qureshi
                           (Pro Hac Vice Motion Forthcoming)
                           1301 K Street NW
                           Suite 1000, East Tower
                           Washington, DC 20005
                           Tel: (202) 414-9200
                           rqureshi@reedsmith.com

                           Jordan W. Siev
                           (Pro Hac Vice Motion Forthcoming)
                           599 Lexington Avenue, 22nd Floor
                           New York, NY 10022
                           Tel: (212) 521-5400
                           jsiev@reedsmith.com

                           TACOPINA, SEIGEL & DEOREO, P.C.
                           Joseph Tacopina
                           Chad D. Seigel
                           275 Madison Avenue, 35th Floor
                           New York, NY 10016
                           jtacopina@tacopinalaw.com
                           cseigel@tacopinalaw.com
                           (Pro Hac Vice Motion Forthcoming)

                           Attorneys for Petitioner
                             Daniel Snyder




                            - 10 -
